DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions

Applicant’s election without traverse of claims 6 - 15 in the reply filed on 11/28/22 is acknowledged.  The elected species are EWG = cyano, Y = oxaethylene and Pg = methacrylate.  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  

Claims 11 and 15 include the limitation (e.g., when measured according to ICH guideline Q1B).  The term “e.g.” was interpreted as “for example”.  It is unclear if the ICH guideline Q1B is used in all instances to determine photostability or not.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 6 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015164852 A1 to Bonda et al. hereinafter “Bonda”.

Bonda is directed to a method of quenching singlet and triplet electronic states of photodegradable pigments with conjugated fused tricyclic compounds having electronic withdrawing groups [0002].  

Regarding claims 6 – 8 and 10, Bonda teaches a conjugated fused tricyclic compound having electron withdrawing groups of Formula (II) reproduced below [0010].  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Bonda teaches, in one embodiment that A = S, B1 = B2 = CN (cyano), n = 1, and m = 0 (no D1 or D2 groups).  B1, B2, D1 and D2 can each be independently selected [0013].  This satisfies the structural requirements for formula I.  The EWG = CN (cyano) is taught by Bonda [0013].  Also, when A = S, B1 = B2 = CN (cyano), n = 1, and m = 0 (no D1 or D2 groups), this structure is 2-(9H-thioxanthen-9-ylidene) malononitrile (claim 10).  Therefore, the structure of Formula I would be obvious to one of ordinary skill as it is directly taught as an embodiment by Bonda.  

As to claim 9, Bonda teaches a conjugated fused tricyclic compound having electron withdrawing groups of Formula (II) reproduced below [0010].  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Bonda teaches, in one embodiment that A = S, B1 = B2 = CN, n = 1, and m = 1.  B1, B2, D1 and D2 can each be independently selected [0013].  D2 can be -C=CHR6 where R6 can be an alkenyl or alkynyl group [0021].  This satisfies the structural requirements for formula II as R1 = -Y-Pg where Y = -C=CHR6 (linking group) and R6 = alkenyl (double bond) OR alkynyl (triple bond).  Alkenyl or alkynyl groups are polymerizable groups.  The EWG = CN (cyano) is taught by Bonda [0013].  Therefore, the structure of Formula II would be obvious to one of ordinary skill as it is directly taught as an embodiment by Bonda.  

Allowable Subject Matter

Claims 11 – 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 6 – 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 16 of copending Application No. 16/883199 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of16/883199 totally encompass the claims of 16/898638.  

Instant claims 6 – 10 correspond in scope to copending application claims 1 – 16.  Also see claim 16 structure III.  

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER A. SALAMON whose telephone number is (571)-270-3018. The examiner can normally be reached M-F: 9AM - 6PM.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

PAS										12/17/22
/PETER A SALAMON/Primary Examiner, Art Unit 1759